 

Case: 1:19-cv-05066 Document #: 10 Filed: 09/24/19 Page 1 of 1 PagelD #:87

{If you need additional space for ANY section, please attach an additional sheet and reference that section.]

U.S. District Court for the Northern District Of Illinois
Appearance Form for Pro Se Litigants

 

Information entered on this form is required for any person filing a case in this court as a pro se
party (that is, without an attorney). Please PRINT legibly.

vip skokie and John Doe 19-CV-5066
Case Title: Case Number:

 

An appearance is hereby filed by the undersigned as a pro se litigant:

MOHAMMED FARCOQ

 

 

Name:
4954 W DEMPSTER AV
Street Address: 99 S AVE Fl L E D
SEP 9
SKOKIE, IL 4
City/State/Zip: 2019

 

 

 

 

773-895-6822 |
Phone Number: CT Coy
— >
l Attlee OF - 2Y- Belt
“Signature Executed on (date)

 

REQUEST TO RECEIVE NOTICE THROUGH E-MAIL

if you check the box beiow and provide an e-mail address in ihe space provided, you wili receive notice
via e-mail. By checking the box and providing an e-mail address, under Federal Rule of Civil Procedure
5(b)2(E) you are waiving your right to receive a paper copy of documents filed electronically in this case.
You should not provide an e-mail address if you do not check it frequently.

[ | | request to be sent notices from the court via e-mail. | understand that by making this request, |
am waiving the right to receive a paper copy of any electronically filed document in this case. |
understand that if my e-mail address changes | must promptly notify the Court in writing.

 

E-Mail Address (Please PRINT legibly.)

Rev. 06/23/2016

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 
